EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

August 4, 2006

Wave Systems Corp.

480 Pleasant Street

Lee, MA 01238

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Wave Systems Corp., a Delaware corporation (the
“Company”), and the Investor.

2.             The Company has authorized the sale and issuance to certain
investors of up to                    shares of Class A Common Stock (the “Total
Shares”), par value $0.01 per share (the “Common Stock”), subject to adjustment
by the Company’s Board of Directors, for a purchase price of $2.05 per share
(the “Purchase Price”).

3.             The offering and sale of the Total Shares (the “Offering”) are
being made pursuant to the Company’s registration statement including a base
prospectus (the “U.S. Base Prospectus”) on Form S-3 (Registration No.
333-130409) filed with the United States Securities and Exchange Commission (the
“Commission”) (which, together with all amendments or supplements thereto is
referred to herein as the “Registration Statement”) and a Prospectus Supplement
containing certain supplemental information regarding the Total Shares and terms
of the Offering that will be filed with the Commission (the “Prospectus
Supplement”).

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
that portion of the Total Shares set forth below (the “Shares”) for the
aggregate purchase price set forth below.  The Shares shall be purchased
pursuant to the Terms and Conditions for Purchase of Shares attached hereto as
Annex I and incorporated herein by this reference as if fully set forth herein.

5.               The transaction will to settle via DVP (as defined below)
UNLESS you have a cash account with Security Research Associates, Inc. (“SRA”)
with sufficient cash to fund the Purchase Price and you elect to settle through
such account by initialing on the following line:

             (Initial Here For  Settlement through account with SRA).

“DVP” means delivery versus payment  through DTC (i.e., the Company shall
deliver Shares registered in the Investor’s name and address as set forth below
and released by American Stock Transfer


--------------------------------------------------------------------------------




 

Corporation, the Company’s transfer agent (the “Transfer Agent”) to the Investor
at the Closing directly to the account(s) at Security Research Associates, Inc.
through DTC and simultaneously therewith payment shall be made from such
account(s) by Security Research Associates, Inc. to the Company).

If you do not have an existing account at Security Research Associates for
settlement by DVP, we will need the following information to be faxed to us
along with your signature page to this agreement. Please fax your clearing
information to Security Research Associates at 415-925-0264 to establish an
account with our clearing broker Wedbush Morgan Securities. Below is what we
will need to open your account.  A “New Account form” is attached in Annex B for
your convenience:

·                  The exact registration name of the account

·                  Tax ID or Social Security number of registered holder

·                  Investor’s Clearing firm Prime Broker & contact information
(contact name, phone number, email address)

·                  Internal Account number at Prime Broker

·                  Institutional & Agent ID

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or any of its affiliates and (b) it has no direct or
indirect affiliation or association with any NASD member.  Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7.             The Investor represents that, prior to or in connection with the
receipt of this Agreement, it has received the final U.S. Base Prospectus, dated
January 13, 2006, which is a part of the Company’s Registration Statement, and
has received the Prospectus Supplement.  THIS AGREEMENT SHALL NOT CONSTITUTE A
BINDING COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY HAS TIMELY
RECEIVED AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT FROM THE
INVESTOR AND (B) THE COMPANY HAS DELIVERED TO THE INVESTOR AN EXECUTED
COUNTERPART SIGNATURE PAGE HERETO.  THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME
PRIOR TO THE DELIVERY OF ITS EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY
MAY ELECT TO NOT ENTER INTO THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.

 

2


--------------------------------------------------------------------------------


SIGNATURE PAGE

Number of Shares:

Purchase Price Per Share: $2.05

Aggregate Purchase Price: $

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: August 4, 2006

 

 

 

 

 

INVESTOR

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Phone #:

 

 

Email:

 

 

Agreed and Accepted

August 4, 2006:

WAVE SYSTEMS CORP.

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature — Subscription Agreement]

 


--------------------------------------------------------------------------------




EXHIBIT A

WAVE SYSTEMS CORP.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to this Agreement, please provide us with the
following information:

 

1.

The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

 

 

 

 

 

 

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in response to item 1 above:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

Institutional DVP/RVP New Account Form.

If settling via DVP, and the Investor does not have an existing account with
Security Research Associates, Inc., please fill out the below New Account Form
and fax back to SRA with your signature page to the Subscription Agreement.

Please Fax to SRA at:  415-925-0264

Send “Attention Devon Wygaerts”

(Devon can be reached at 415-925-0346 or Devon@sracap.com)

ACCOUNT #

 

REP #

 

TAX ID#

 

 

 

 

 

 

 

 

DVP INSTRUCTIONS:

DTC #

 

INSTITUTION #

 

AGENT BANK #

 

INTERNAL A/C #

 

 

 

 

 

 

 

 

 

 

SHORT NAME:

ORIGINAL CONFIRMATION: 

 

DUPLICATE INSTRUCTIONS:

INSTITUTION OR I/P #



TRIPLICATE INSTRUCTIONS:



SENT BY:                                                                  DATE:
                                                      

CONTACT INFORMATION:

Name (Printed):                                                   

Telephone #:                                                    Email Address:
                                                      

2


--------------------------------------------------------------------------------




ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

1.             Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

2.             Agreement to Sell and Purchase the Shares; Placement Agents.

2.1.         At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of this Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2.         The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Total Shares to them
as part of the Offering.  The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors”.  The Company may complete
sales of the remaining Total Shares in this Offering to certain of the Other
Investors without requiring such Other Investors to enter into a Subscription
Agreement; such sales shall nevertheless be on the same price terms as the price
terms for all of the other sales in the Offering.

2.3.         The Investor acknowledges that the Company intends to pay Security
Research Associates, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Shares to the Investor pursuant to a Placement Agency
Agreement (the “Placement Agreement”) with the Placement Agent.  A copy of the
Placement Agreement is available to the Investor upon request.

3.             Closings and Delivery of the Shares and Funds.

3.1.         Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) will occur on or before August 9, 2006 (the “Closing Date”).  At
the Closing and in accordance with paragraph 5 of the Subscription Agreement:
(a) the Company will cause the Transfer Agent to deliver to the Investor the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached to the
Subscription Agreement as Exhibit A, in the name of a nominee designated by the
Investor; and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be paid by or on behalf of the Investor to the Company in the
manner set forth in Section 3.3 below.

3.2.         (a)           Conditions to the Company’s Obligations.  The
Company’s obligation to issue the Shares to the Investor will be subject to the
receipt by the Company of the aggregate purchase price for the Shares being
purchased hereunder as set forth on the Signature

3


--------------------------------------------------------------------------------




 

Page, (b) the accuracy of the representations and warranties made by the
Investor in this Agreement, (c) the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date, (d) the Registration
Statement remaining in effect and no stop order proceedings with respect thereto
being pending or threatened, and (e) there being no objections raised by the
staff of the NASDAQ Stock Market to the consummation of the sale without the
approval of the Company’s stockholders.

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Shares will be subject to the accuracy in all
material respects on the Closing Date of the representations and warranties made
by the Company in Section 4.1 below and the fulfillment of those undertakings of
the Company with respect to the Shares and/or the Investor to be fulfilled prior
to the Closing Date (collectively, the “Company Closing Conditions”).  The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the remaining Total Shares that they have agreed
to purchase from the Company.

3.3.         Delivery of Funds; Delivery of Shares.

Subject to all of the provisions set forth in Section 5 of the Subscription
Agreement:  Unless the Investor elects to settle the Shares purchased by such
Investor by means of the cash account option set forth in Section 5 of the
Subscription Agreement, no later than three (3) business days after the
execution of this Agreement by the Investor and the Company, (i) the Investor
shall confirm that the account or accounts at SRA to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Shares being purchased by the Investor (ii) authorize and
instruct SRA to execute a trade for the Shares, (an electronic confirmation will
be generated to the clearing firm which will then affirm the trade) and  (iii)
the Company shall deliver the Shares to the Investor directly to the account(s)
at SRA identified by Investor and  simultaneously therewith payment shall be
made from such account(s) by SRA to the Company.

If the Investor elects to settle the Shares purchased by such Investor by means
of the cash account option set forth in Section 5 of the Subscription Agreement
no later than three (3) business days after the execution of this Agreement by
the Investor and the Company,the Company shall deliver the Shares to the
Investor directly to the account(s) at SRA identified by Investor and
simultaneously therewith payment shall be made from such account(s) by SRA to
the Company.

4.             Representations, Warranties and Covenants.

4.1.         Representations, Warranties and Covenants of the Investor

(a)           The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities

4


--------------------------------------------------------------------------------




 

issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares; (b) the Investor has
answered all questions on the Signature Page for use in the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date; and (c) the Investor, in
connection with its decision to purchase the number of Shares set forth on the
Signature Page, is  relying only upon the U.S. Base Prospectus, the Prospectus
Supplement and the documents incorporated by reference therein.

(b)           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required.  The Investor, if outside the United States, will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.  The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the U.S.
Base Prospectus or the Prospectus Supplement.

(c)           The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investor
herein may be legally unenforceable.

(d)           The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

(e)           The Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which the Placement Agent first contacted
the Investor about the Offering and (ii) the date that is the tenth (10th)
trading day prior to the date of this Agreement, it has not directly or
indirectly (a) engaged in any short selling, (b) established or increased any
“put equivalent position” as defined in Rule 16(a)-1(h) under the Securities
Exchange Act of 1934 or (c) granted any option for the purchase of or entered
into any hedging or similar

5


--------------------------------------------------------------------------------




 

transaction with the same economic effect as a short sale, in each case with
respect to the Company’s securities.

5.             Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed, and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

(a)           if to the Company, to:

 

Wave Systems Corp.

480 Pleasant Street

Lee, MA 01238

Fax: (413) 243-0391

ATTN: Gerard Feeney, CFO

 

with copies to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, NY 10022

Fax: (212) 752-5378

ATTN: Neil W. Townsend

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

7.             Changes.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

6


--------------------------------------------------------------------------------




 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

10.          Governing Law; Jurisdiction.  This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Any legal action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Shares to such
Investor.

13.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between such parties with
respect to such subject matter.

14.          No Assignment.  This Agreement shall not be assigned by any party
hereto, without the express prior written consent of the Company or the
Investor.

7


--------------------------------------------------------------------------------